 



Exhibit 10.15
DUPONT VARIABLE COMPENSATION PLAN

I.   PURPOSES       The purposes of this Variable Compensation Plan (the “Plan”)
are: (a) to provide greater incentive for employees continually to exert their
best efforts on behalf of E. I. du Pont de Nemours and Company (the “Company”)
by granting them compensation that, combined with their regular salaries,
results in total compensation that is competitive based on performance; and
(b) to further the identity of interests of such employees with those of the
Company’s stockholders generally.   II.   FORM OF GRANTS

  1.   Variable compensation under this Plan may be granted in acquired common
stock of this Company, or in new common stock to be issued directly to the
beneficiaries, or in cash, or in two or more of said forms.     2.   The
Compensation Committee shall determine the portion of each award under this Plan
to be paid in cash and the portion to be delivered to the beneficiary in the
form of common stock.

III.   LIMITATIONS ON GRANTS

  1.   Grants under this Plan shall be made from the Variable Compensation Fund
which the Company shall establish and to which shall be credited annually an
amount to be determined by the Compensation Committee. This amount shall not
exceed 20% of the “variable net income.” For any year, the maximum amount of the
individual grant under this Plan to the Chief Executive Officer or any of the
four other highest compensated executive officers of the Company at year-end
shown in the Company’s Proxy Statement, or such other individuals as may be
prescribed in rules under Section 162(m) of the Internal Revenue Code, shall not
exceed 2% of the maximum amount which may be credited to the Fund for such year;
however, the Compensation Committee, or the Board of Directors if the grant is
made to an employee director, may in its discretion make individual grants which
are less than such individual maximum amount. This Plan shall be interpreted
consistent with the requirements of performance-based compensation plans under
Section 162(m) of the Internal Revenue Code.     2.   The term “variable net
income” for any year, as used in this Plan, shall mean the amount of net income
or loss as shown in the Consolidated Income Statement of this Company and its
consolidated subsidiaries set forth in the Annual Report to the Stockholders for
such year; provided, however, that such net income or loss shall be adjusted to
omit the effects of:

  (i)   charges and/or credits resulting from extraordinary items, accounting
changes (including charges and/or credits to current year operations therefrom),
and similarly disclosed amounts in the Company’s Consolidated Income Statement,
and     (ii)   any charges/credits disclosed in the footnotes to Segment
Information for such year;

       and shall be further adjusted by:

  (a)   adding any amount which has been deducted in computing said net income
with respect to any provision for the Variable Compensation Fund, and

 



--------------------------------------------------------------------------------



 



  (b)   deducting an amount equal to 6% of the “variable net capital employed,”
as defined in paragraph 3 of this Article.

  3.   The term “variable net capital employed” for any year, as used in this
Plan, shall mean the average of the amounts of Stockholders’ Equity as of
December 3lst of such year and December 3lst of the preceding year, as shown in
the Consolidated Balance Sheets of this Company and its subsidiaries set forth
in the Annual Reports to the Stockholders, after adjusting said amounts,
however, by adding to Stockholders’ Equity as stated in the later of such
Balance Sheets any amount which has been deducted in computing net income with
respect to any provision for the Variable Compensation Fund, as described in
paragraph 2(a) of this Article.     4.   Grants for each year need not have an
aggregate value equal to the entire amount available in the Variable
Compensation Fund. Any ungranted portion of the Fund shall be carried forward
and be available for grants in a succeeding year or years, and while grants in
the aggregate for any year may exceed the amount credited for that year to the
Variable Compensation Fund, they shall not exceed the total amount in the Fund.

IV.   ADMINISTRATION

  1.   Except as otherwise specifically provided, the Plan shall be administered
by the Compensation Committee of the Company’s Board of Directors. The
Compensation Committee shall be elected pursuant to the Bylaws of the Company,
and the members thereof shall be ineligible for grants for services performed
while serving on said Committee.     2.   The decision of the Compensation
Committee with respect to any questions arising as to interpretation of this
Plan, including the severability of any and all of the provisions thereof, shall
be final, conclusive and binding.

V.   ELIGIBILITY FOR GRANTS

  1.   Grants under the Plan may be made to those employees who have contributed
the most in a general way to the Company’s success by their ability, efficiency,
and loyalty, consideration being given to ability to succeed in more important
managerial responsibility in the Company. Grants may also be made to:

  (a)   a person performing services on a consultant basis,     (b)   an
employee who retired or plans to retire pursuant to the provisions of the
pension and retirement plan or policy of a plan company,     (c)   a former
employee, and     (d)   the surviving spouse or estate of a deceased employee.

      No grant may be made to a director except for services performed as an
employee of a plan company.

  2.   Except as set forth in subparagraphs (a) to (d) of the preceding
paragraph, to be eligible for a grant an employee shall be employed by a plan
company as of the date final action is taken on a grant under this Plan and
shall be expected to continue in the employ of such a company.

 



--------------------------------------------------------------------------------



 



  3.   For purposes of this Plan, the term “employee” shall include an employee
of a corporation or other business entity in which the Company shall directly or
indirectly own fifty percent or more of the outstanding voting stock or other
ownership interest. The term “plan company” as used in this Plan shall mean a
business entity whose employees are eligible for grants under this Plan.

VI.   GRANTS

  1.   The Compensation Committee shall determine each year the total amount of
the Variable Compensation Fund to be distributed. Grants for any calendar year
shall be made as soon as practicable after the close of such calendar year.    
2.   Employees in countries other than the United States may be granted variable
compensation through plans or programs other than this Plan.

VII.   STOCK FOR GRANTS

  1.   With respect to the portion of grants under this Plan to be delivered in
common stock, the Compensation Committee of the Company’s Board of Directors
shall determine whether, and to what extent, such portion of the grants shall be
in new common stock to be issued directly to beneficiaries, or in common stock
acquired by the Company.     2.   The value per share at which common stock is
to be granted to beneficiaries under this Plan shall be fixed and determined by
the Board of Directors. Common stock to be delivered in payment of grants under
this Plan shall be issued or registered in the names of beneficiaries at the
time of delivery provided under Article IX hereof.

VIII.   RECOMMENDATIONS AND GRANTS

  1.   Recommendations for grants to members of the Board of Directors shall be
made by the Compensation Committee. Recommendations for grants to employees who
are not members of the Board of Directors shall be made to the Compensation
Committee by the Office of the Chief Executive.     2.   Any grant to a director
shall be made in the sole discretion of the Board of Directors, a majority of
whose members taking final action on any such grant shall be ineligible for
grants under Article V. Any grant to an employee who is not a member of the
Board of Directors shall be made in the sole discretion of the Compensation
Committee which shall take final action on any such grant. No person shall have
a right to a grant under this Plan until final action has been taken to make
such grant. At the discretion of the Compensation Committee, grants to employees
of a plan company may be made subject to approval by the Board of Directors or
other management group of such company.     3.   Action to establish a minimum
liability for variable compensation grants under this Plan, if deemed
appropriate, shall be taken by the Compensation Committee prior to year-end of
the calendar year for which grants are to be made.

IX.   DELIVERY OF GRANTS       When any stock or cash is granted under this
Plan, certificates of stock, or cash, as the case may be, representing such
grant, shall be delivered to the beneficiary promptly, or at such future times
and under such terms and conditions as the Compensation Committee may determine.
If it is determined that the grant be delivered promptly to the beneficiary,
that beneficiary may be given the option to defer delivery of the grant to the
extent provided in terms and conditions established by the Compensation
Committee.

 



--------------------------------------------------------------------------------



 



X.   AMENDMENTS       While it is the present intention of the Company to make
grants annually, the Board of Directors reserves the right to modify this Plan
from time to time or to repeal the Plan entirely, or to direct the
discontinuance of making grants either temporarily or permanently; provided,
however, that no modification of this Plan shall operate to annul, without the
consent of the beneficiary, a grant already made hereunder; provided, also, that
no modification without approval of the stockholders shall increase the maximum
amount which may be credited to the Variable Compensation Fund as hereinabove
provided.   XI.   MISCELLANEOUS       All expenses and costs in connection with
the operation of this Plan shall be borne by the Company and no part thereof
shall be charged against the Variable Compensation Fund.

 